
	
		II
		112th CONGRESS
		1st Session
		S. 431
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mr. Pryor (for himself
			 and Mr. Boozman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the 225th anniversary of the establishment of the Nation's
		  first Federal law enforcement agency, the United States Marshals
		  Service.
	
	
		1.Short titleThis Act may be cited as the
			 United States Marshals Service 225th
			 Anniversary Commemorative Coin Act.
		2.FindingsThe Congress hereby finds as follows:
			(1)The United States
			 Marshals, the first Federal law enforcement officers in America, were
			 established under section 27 of the Act of Congress entitled Chapter
			 XX.—An Act to Establish the Judicial Courts of the United States and
			 enacted on September 24, 1789 (commonly referred to as the Judiciary Act
			 of September 24, 1789), during the 1st Session of the 1st Congress, and
			 signed into law by the 1st President of the United States, George
			 Washington.
			(2)George Washington
			 had carefully considered the appointments to the Judicial Branch long before
			 the enactment of the Judiciary Act of September 24, 1789, and nominated the
			 first 11 United States Marshals on September 24, and the remaining two Marshals
			 on September 25, 1789. The Senate confirmed all 13 on September 26, 1789, 2
			 days after the Judiciary Act was signed into law.
			(3)In 1969, by order
			 of the Department of Justice, the United States Marshals Service was created,
			 and achieved Bureau status in 1974. The United States Marshals Service has had
			 major significance in the history of the United States, and has directly
			 contributed to the safety and preservation of this Nation, by serving as an
			 instrument of civil authority used by all 3 branches of the United States
			 Government.
			(4)One of the
			 original 13 United States Marshals, Robert Forsyth of Georgia, a 40-year old
			 veteran of the Revolutionary War, was the first civilian official of the United
			 States Government, and the first of many United States Marshals and deputies,
			 to be killed in the line of duty when he was shot on January 11, 1794, while
			 trying to serve civil process.
			(5)The United States
			 Marshals Service Commemorative Coin will be the first commemorative coin to
			 honor the United States Marshals Service.
			(6)The United States
			 should pay tribute to the Nation’s oldest Federal law enforcement agency, the
			 United States Marshals Service, by minting and issuing commemorative coins, as
			 provided in this Act.
			(7)A commemorative
			 coin will bring national and international attention to the lasting legacy of
			 this Nation’s oldest Federal law enforcement agency.
			(8)The proceeds from
			 a surcharge on the sale of such commemorative coins will assist the financing
			 of national museums and charitable organizations.
			3.Coin
			 specifications
			(a)DenominationsIn
			 commemoration of the 225th anniversary of the establishment of the United
			 States Marshals Service, the Secretary of the Treasury (hereafter in this Act
			 referred to as the Secretary) shall mint and issue the following
			 coins:
				(1)$5 Gold
			 coinsNot more than 100,000 $5 gold coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter
			 of 0.850 inches; and
					(C)contain 90
			 percent gold and 10 percent alloy.
					(2)$1 Silver
			 coinsNot more than 500,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter
			 of 1.500 inches; and
					(C)contain 90
			 percent silver and 10 percent alloy.
					(3)Half dollar
			 clad coinsNot more than 750,000 half dollar coins, which
			 shall—
					(A)weigh 11.34
			 grams;
					(B)have a diameter
			 of 1.205 inches; and
					(C)be minted to the
			 specifications for half dollar coins contained in section 5112(b) of title 31
			 United States Code.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all coins minted under this Act shall be considered to be numismatic
			 items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the 225 years of exemplary and unparalleled achievements of the
			 United States Marshals Service.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription
			 of—
						(i)the
			 mint date 2015; and
						(ii)the years 1789
			 and 2014; and
						(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum, and such other
			 inscriptions as the Secretary may determine to be appropriate for the designs
			 of the coins.
					(3)Coin
			 images
					(A)$5 Gold
			 coins
						(i)ObverseThe
			 obverse of the $5 coins issued under this Act shall bear an image of the United
			 States Marshals Service Star (also known as America’s
			 Star).
						(ii)ReverseThe
			 reverse of the $5 coins issued under this Act shall bear a design emblematic of
			 the sacrifice and service of the men and women of the United States Marshals
			 Service who lost their lives in the line of duty and include the Marshals
			 Service motto Justice, Integrity, Service.
						(B)$1 Silver
			 coins
						(i)ObverseThe
			 obverse of the $1 coins issued under this Act shall bear an image of the United
			 States Marshals Service Star (also known as America’s
			 Star).
						(ii)ReverseThe
			 reverse of the $1 silver coins issued under this Act shall bear an image
			 emblematic of the United States Marshals legendary status in America’s cultural
			 landscape. The image should depict Marshals as the lawmen of our frontiers,
			 including their geographic, political, or cultural history, and shall include
			 the Marshals Service motto Justice, Integrity, Service.
						(C)Half dollar
			 clad coins
						(i)ObverseThe
			 obverse of the half dollar clad coins issued under this Act shall bear an image
			 emblematic of the United States Marshals Service and its history.
						(ii)ReverseThe
			 reverse of the half dollar clad coins issued under this Act shall bear an image
			 consistent with the role that the United States Marshals played in a changing
			 Nation, as they were involved in some of the most pivotal social issues in
			 American history. The image should show the ties that the Marshals have to the
			 United States Constitution, with themes including—
							(I)the Whiskey
			 Rebellion and the rule of law;
							(II)slavery and the
			 legacy of inequality; and
							(III)the struggle
			 between labor and capital.
							(4)Realistic and
			 historically accurate depictionsThe images for the designs of
			 coins issued under this Act shall be selected on the basis of the realism and
			 historical accuracy of the images and on the extent to which the images are
			 reminiscent of the dramatic and beautiful artwork on coins of the so-called
			 Golden Age of Coinage in the United States, at the beginning of
			 the 20th Century, with the participation of such noted sculptors and medallic
			 artists as James Earle Fraser, Augustus Saint-Gaudens, Victor David Brenner,
			 Adolph A. Weinman, Charles E. Barber, and George T. Morgan.
				(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with the Director of the United States Marshals
			 Service and the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coin Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in proof
			 quality and uncirculated quality.
			(b)Mint
			 facilityOnly 1 facility of the United States Mint may be used to
			 strike any particular combination of denomination and quality of the coins
			 minted under this Act.
			(c)Commencement of
			 issuanceThe Secretary may issue coins, to the public, minted
			 under this Act beginning on or after January 1, 2015, except for a limited
			 number to be issued prior to such date to the Director of the United States
			 Marshals Service and employees of the Service for display and presentation
			 during the 225th Anniversary celebration.
			(d)Termination of
			 minting authorityNo coins may be minted under this Act after
			 December 31, 2015.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins minted under this Act shall include a
			 surcharge as follows:
				(1)A surcharge of
			 $35 per coin for the $5 gold coin.
				(2)A surcharge of
			 $10 per coin for the $1 silver coin.
				(3)A surcharge of $3
			 per coin for the half dollar coin.
				(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, the Secretary shall
			 promptly distribute all surcharges received from the sale of coins issued under
			 this Act as follows:
				(1)The first
			 $5,000,000 available for distribution under this section, to the U.S. Marshals
			 Museum, Inc., also known as the United States Marshals Museum, for the
			 preservation, maintenance, and display of artifacts and documents.
				(2)Of amounts
			 available for distribution after the payment under paragraph (1)—
					(A)Thirty-three and
			 one-third percent shall be distributed to The National Center for Missing &
			 Exploited Children.
					(B)Thirty-three and
			 one-third percent shall be distributed to the National Law Enforcement Officers
			 Memorial Fund, in support of the National Law Enforcement Museum and the
			 National Law Enforcement Officers Memorial.
					(C)Thirty-three and
			 one-third percent shall be distributed to the Federal Law Enforcement Officers
			 Association Foundation.
					(c)AuditsAll
			 organizations, associations, and funds shall be subject to the audit
			 requirements of section 5134(f)(2) of title 31, United States Code, with regard
			 to the amounts received under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to this issuance
			 under this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code (as in effect on the date of the enactment of this Act). The Secretary of
			 the Treasury may issue guidance to carry out this subsection.
			
